*256Order, Supreme Court, Bronx County (Barry Salman, J.), entered May 27, 2003, which, to the extent appealed from, denied defendants’ motion to sever the matter into two separate actions, unanimously affirmed, without costs.
It is preferable to try related actions together, in order to avoid a waste of judicial resources and the risk of inconsistent verdicts (Rothstein v Milleridge Inn, 251 AD2d 154 [1998]). These incidents arose from a common nucleus of facts (Sichel v Community Synagogue, 256 AD2d 276 [1998]), and will require almost the same list of witnesses (Andresakis v Lynn, 236 AD2d 252 [1997]). Defendants have failed to demonstrate prejudice to a substantial right in the absence of severance of these claims (id.; CPLR 603). This was a proper exercise of the trial court’s discretion. Concur—Buckley, P.J., Nardelli, Andrias, Sullivan and Gonzalez, JJ.